DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 8, filed 10/3/2022, with respect to the status of the claims is hereby acknowledged.
Applicant’s arguments, see pg. 8-9, filed 10/3/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered. The examiner notes that the arguments are directed to the newly amended limitations not previously presented. Therefore, a new ground(s) of rejection is made in view of the newly presented limitations.
Regarding the newly amended limitations, the applicant has amended the claims to recite “without interrupting playback of the media title on the client device” in relation to “in response to determining that the second chunk should be the next chunk of the media title to be streamed to the client device for playback, causing the second chuck of the media title to be streamed to the client device without interrupting playback of the media title on the client device.” With respect to the newly amended limitation, the examiner notes that the claim first recites “determining, based on the first target state, a second chunk of the media title that should be a next chunk of the media title streamed to the client device for playback” such that the limitation does not require the actual playback but only that the second chunk that should be the next chunk be streamed but not actually “played back.” Stated differently, the amended claim limitation requires that the there be no interruption when “causing the second chuck of the media title to be streamed to the client device.”


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haseltine; Eric Charles et al. US 20140080109 A1 (hereafter Haseltine) and in further view of GOSLIN; Michael P. et al. US 20180093181 A1 (hereafter Goslin) and in further view of FEDER; David H. et al. US 20190134501 A1 (hereafter Feder).
Regarding claim 1, “a computer-implemented method for playing back a media title, the method comprising: determining a first movement of an internet of things (“IoT”) device, while a client device plays back a first chunk of the media title” Haseltine para 22 teaches a computerized controller for playing a media story such as a Star Wars.RTM. storyline; para 22, 25 and 56 – story comprises portions (i.e., chunks) and the story may be modified dynamically during playback based on various actions such as the movement of storytelling devices or IoT device (e.g., element 220 or magic talisman) moving or leaving the physical environment corresponds to “determining a first movement of an internet of things (“IoT”) device, while a client device (215) plays back a first chunk of the media title.” Whereas Haseltine does not use the term “IoT”, the objects disclosed by Haseltine (e.g., element 220) are understood as IoT as disclosed in para 75, 90, 99. Regarding “determining, from a plurality of target states, a first target state that is associated with the first movement; determining, based on the first target state, a second chunk of the media title that should be a next chunk of the media title streamed to the client device for playback; and in response to determining that the second chunk should be the next chunk of the media title to be streamed to the client device for playback, causing the second chuck of the media title to be streamed to the client device without interrupting playback of the media title on the client device” is further rejected on obviousness grounds as discussed in Haseltine [0025] Throughout the storytelling experience, portions of the story may require some action by the user before the story will continue is understood as each required movement is a target state corresponding to a particular portion of the story such that tracking first and second actions/movements to transmit a corresponding first and second portion of the story; see also para 56-57 disclosing the movement of IoT devices and displaying virtual reality media in the virtual reality glasses 215 based on the location of the IoT devices light saber (i.e., “…the virtual laser could be inserted into the user's field of view by the augmented reality glasses 215, and the user could be required to move the lightsaber device 220 in a particular manner in order to deflect the virtual laser. In such an example, the Yoda device 230 could be configured to perform a particular action responsive to the user performing the exercise correctly (i.e., deflecting the virtual laser with the lightsaber device 220), such as praising the user's actions and advancing a context of the story. Here, the Yoda device 230 could monitor the user's movements of the lightsaber device 220 using a camera, and could determine when the user has made an appropriate physical movement with the lightsaber device 220 for the virtual laser shown within the augmented reality glasses 215. That is, if the virtual laser is shown on the user's left side, a controller device could use the camera to determine when the user has moved to the lightsaber device 220 to the user's left side within a predefined window of time. If the Yoda device 230 determines the user has moved the lightsaber device 220 in time…”. As discussed above, whereas Haseltine does not use the term “IoT”, the objects disclosed by Haseltine (e.g., element 220) are understood as IoT as disclosed in para 90. 
Regarding the amended limitation, “without interrupting playback of the media title on the client device” in relation to “in response to determining that the second chunk should be the next chunk of the media title to be streamed to the client device for playback, causing the second chuck of the media title to be streamed to the client device without interrupting playback of the media title on the client device”, the examiner notes that the claim does not require the actual playback but only that the second chunk that should be the next chunk be streamed but not actually “played” back. Stated differently, the amended claim limitation requires that the there be no interruption when “causing the second chuck of the media title to be streamed to the client device.” Haseltine teaches the controller is able to determine, without interrupting the playback of the media title on the client device which content will be presented by the client device comprising video frames (Haseltine Fig. 3-5 discloses a controller advancing the story without interruption; para 20 - the controller device 120 could configure each of the storytelling devices 110.sub.1-N with stimulus and response information, based on a current context of a story. As an example, the controller device 120 could configure a particular storytelling device to take a certain audiovisual action responsive to a certain stimulus event (e.g., a user performing a particular action), and to perform another audiovisual action responsive to another stimulus event (e.g., the user not performing the particular action within a predefined window of time; see also para 33 - the controller 120 could transmit, to each of the storytelling devices 110.sub.1-N, data defining the actions and corresponding stimuli that the respective device should use as part of the storytelling experience. For instance, such data may specify, without limitation, one or more frames to project, where to project such frames, auditory sounds to play, a frequency at which to play the sounds (e.g., localized versus non-localized sound), and a movement action (e.g., walking, gesturing, vibrating, etc.). In such an embodiment, each storytelling devices 110.sub.1-N could only contain data relating to its own individual actions, rather than the entirety of the story and the actions and stimuli involved in the story. The devices 110.sub.1-N could then perform the specified actions in response to detecting the corresponding stimuli, thereby creating the immersive storytelling environment.). However, whereas Haseltine discloses determining which frames are to be presented, Haseltine does not use the term “streaming.” 
In an analogous art, Goslin teaches a mobile device is able to transmit frames to a display device wherein the display device comprises an augmented reality headset device (para 89-93) which a person of ordinary skill in the art would reasonably inter that based on the transmission of video frames from a mobile device to an augmented reality headset device requires streaming of frames from the mobile device to the augmented reality headset device used as the display of content received from the mobile device. However, Goslin, similar to Haseltine does not disclose the term IOT devices.
In an analogous art, Feder discloses The IOT devices 150(1)-(N) generally represent network-connected devices within a physical environment (e.g., a user's home) such that the objects disclosed by Haseltine (e.g., element 220) are obvious IoT utilized for dynamically modifying the narrative/storyline of media content disclosed by Haseltine and Goslin.
[Examiner’s Note: please see prior art made of record but not relied upon wherein WANG; JING X. et al. US 20160098998 A1 recognizing stories are related to movie titles for playback.]
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Haseltine’s invention for providing playback of media content (i.e., story), to a client devices (e.g., virtual reality glasses), that may be modified dynamically during playback based on various actions (e.g., such as the movement of storytelling devices or IoT device comprising element 220, or toy, or magic talisman moving or leaving the physical environment) and enable a client device to change playback a different portion of the media content based on the tracked movement network connected devices by incorporating known elements of Goslin’s invention for incorporating an a mobile device able to stream video frames to a display device, without playback interruption, and wherein the display device comprises an augmented reality headset device in a virtual world game and improve the immersive experience to enable a participant to interact with real objects in a game environment with a plurality of client devices working together to provide a more diverse immersive experience. It would have been obvious before the effective filing date of the claimed invention to modify Haseltine and Goslin’s invention for providing playback of media content (i.e., story), to a client devices (e.g., virtual reality glasses), that may be modified dynamically during playback based on various actions (e.g., such as the movement of storytelling devices or IoT device comprising element 220, or toy, or magic talisman moving or leaving the physical environment) and enable a client device to change playback a different portion of the media content based on the tracked movement network connected devices by incorporating known elements of Feder’s invention for incorporating IoT in a virtual world game and improve the immersive experience to enable a participant to interact with real objects in a game environment.

Regarding claim 2, “wherein determining the first target state comprises: determining that no target state included in the plurality of target states is associated with both the first movement and a first narrative metadata set that is associated with the first chunk of the media title; and performing one or more comparison operations between the first movement and the plurality of target states to determine that the first target state is associated with the first movement” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Haseltine para 25, 33 teaches that the story will not advance until the participant performs the correct target state and movement of a particular object based on data about the storyline (e.g., “…The storytelling device (or a controller device) could further determine the user's position relative to the storytelling device (e.g., using GPS coordinates associated with the user, based on images captured using one or more cameras of the storytelling device, etc.), and from these two relative positions, could determine the hidden object's position relative to the user. As the user gets closer to the object, the storytelling device (or a controller device) could monitor the user's position and provide guidance to help the user find the object. For instance, as the user gets closer to the object, the storytelling device could inform the user that the user is getting "hotter", and as the user gets further from the object, the storytelling device could inform the user that he is getting "colder."); see also “…managing the actions of the various storytelling devices 110.sub.1-N and coordinating how the storytelling devices 110.sub.1-N interact with one another and with the user based on the current context of the story. For instance, the controller 120 could transmit, to each of the storytelling devices 110.sub.1-N, data defining the actions and corresponding stimuli that the respective device should use as part of the storytelling experience. For instance, such data may specify, without limitation, one or more frames to project, where to project such frames, auditory sounds to play, a frequency at which to play the sounds (e.g., localized versus non-localized sound), and a movement action (e.g., walking, gesturing, vibrating, etc.). In such an embodiment, each storytelling devices 110.sub.1-N could only contain data relating to its own individual actions, rather than the entirety of the story and the actions and stimuli involved in the story. The devices 110.sub.1-N could then perform the specified actions in response to detecting the corresponding stimuli, thereby creating the immersive storytelling environment….”
Regarding claim 3, “wherein determining the second chunk of the media title comprises performing one or more comparison operations between a first narrative metadata set associated with the first target state and a plurality of narrative metadata sets associated with a plurality of chunks of the media title to determine that the second chunk of the media title is associated with the first narrative metadata set” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Haseltine para 25, 33 teaches that the story will not advance (i.e., different portions/chunks of the story provided to the correct client device will not advance) until the participant performs the correct target state and movement of a particular object based on data about the storyline is interpreted as each story comprising its own set of rules data (e.g., “…The storytelling device (or a controller device) could further determine the user's position relative to the storytelling device (e.g., using GPS coordinates associated with the user, based on images captured using one or more cameras of the storytelling device, etc.), and from these two relative positions, could determine the hidden object's position relative to the user. As the user gets closer to the object, the storytelling device (or a controller device) could monitor the user's position and provide guidance to help the user find the object. For instance, as the user gets closer to the object, the storytelling device could inform the user that the user is getting "hotter", and as the user gets further from the object, the storytelling device could inform the user that he is getting "colder."); see also “…managing the actions of the various storytelling devices 110.sub.1-N and coordinating how the storytelling devices 110.sub.1-N interact with one another and with the user based on the current context of the story. For instance, the controller 120 could transmit, to each of the storytelling devices 110.sub.1-N, data defining the actions and corresponding stimuli that the respective device should use as part of the storytelling experience. For instance, such data may specify, without limitation, one or more frames to project, where to project such frames, auditory sounds to play, a frequency at which to play the sounds (e.g., localized versus non-localized sound), and a movement action (e.g., walking, gesturing, vibrating, etc.). In such an embodiment, each storytelling devices 110.sub.1-N could only contain data relating to its own individual actions, rather than the entirety of the story and the actions and stimuli involved in the story. The devices 110.sub.1-N could then perform the specified actions in response to detecting the corresponding stimuli, thereby creating the immersive storytelling environment….”.
[Examiner’s Note: please see prior art made of record but not relied upon wherein WANG; JING X. et al. US 20160098998 A1 recognizing stories are related to movie titles for playback.]
Regarding claim 4, “wherein the first narrative metadata set specifies at least one of a part of a narrative, a genre, or a chronological point in time associated with the media title” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Haseltine para 33 teaches the controller 120 could transmit, to each of the storytelling devices 110.sub.1-N, data defining the actions and corresponding stimuli that the respective device should use as part of the storytelling experience. For instance, such data may specify, without limitation, one or more frames to project, where to project such frames, auditory sounds to play, a frequency at which to play the sounds (e.g., localized versus non-localized sound), and a movement action (e.g., walking, gesturing, vibrating, etc.). In such an embodiment, each storytelling devices 110.sub.1-N could only contain data relating to its own individual actions, rather than the entirety of the story and the actions and stimuli involved in the story. See also Haseltine para 55  with respect to chronological order wherein “…the story may include a number of different contexts in a temporal order, and the playback of the story may advance from one context to the next until the last context is reached and the storytelling experience is complete….” 
Regarding claim 5, “wherein causing the second chunk of the media title to be streamed to the client device comprises removing at least one chunk of the media title from a sequence of chunks of the media title that is to be streamed to the client device for playback, wherein the at least one chunk resides ahead of the second chunk in a streaming order of the sequence of chunks” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Haseltine para 66 teaches that based on the content provided to the participant based on performed actions, further portions of content will not be provided in the future (e.g., good Jedi portions) (i.e., “…an example, the controller 120 could determine that a particular user has not been performing "good Jedi" actions during a current storytelling experience (and/or during previous storytelling experiences) and instead the user has been trending towards the "dark side." In response, the controller 120 could advance the context of the current story to an arc associated with the Sith, based on the user's previous actions in the current story and potentially previous stories as well. Such a different storyline arc could include, for example, different actions for the user to take, different dialogue from the storytelling devices, and so on….”
Regarding claim 6, “further comprising: performing at least one clustering operation on a plurality of state paths associated with the media title to determine a plurality of clusters, wherein each state path included in the plurality of state paths is associated with a different historical playback session that achieved a given playback goal; and performing at least one analysis operation on the plurality of clusters to generate the plurality of target states” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Haseltine para 55 teaches paths are different contexts with branches down may possible arcs in temporal order and may be presented based on the participants history of actions of achieving for example, a particular event of a science fiction storyline “…The story may include a number of different contexts in a temporal order, and the playback of the story may advance from one context to the next until the last context is reached and the storytelling experience is complete. However, while the story may be linear in progression, this is not necessary. For example, a story could have different branches, where the story can proceed down one of many possible arcs. For instance, arcs could be…selected based on the user's history of actions (e.g., whether the user is trending towards the evil side in a science fiction storyline), and so on….”
Regarding claim 7, “wherein determining the first movement comprises inputting a plurality of positions associated with the IoT device across a time interval into a trained classifier that, in response, outputs a classification of the first movement” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Haseltine para 56 teaches determining the first movement comprises inputting a plurality of positions associated with the IoT device across a time interval into a trained classifier wherein “…user 210 to perform particular exercises with the lightsaber device 220, and a controller device could track the movements of the lightsaber device 220 (e.g., via an accelerometer within the lightsaber device, via a camera within the trainer 245 or the Yoda device 230, etc.). One example of such an exercise includes deflecting a virtual laser fired from the training device 245 with the lightsaber device 220. For instance, the virtual laser could be inserted into the user's field of view by the augmented reality glasses 215, and the user could be required to move the lightsaber device 220 in a particular manner in order to deflect the virtual laser….” and wherein Haseltine para 0057 outputs a classification of the first movement by tracking how many times the user has successfully (or classified as unsuccessfully when missed) deflected a virtual laser versus how many times the user has missed the deflection of the virtual laser with the IoT (lightsaber).
Regarding claim 9, “wherein the IoT device comprises a toy that is under control of a user associated with the client device” is further rejected on obviousness grounds as discussed in the rejection of claims 1 wherein Haseltine para 55-57, 78 disclosing the movement of IoT devices and displaying virtual reality media in the virtual reality glasses 215 based on the location of the IoT devices such as a light saber toy.
Regarding claim 10, “wherein the media title comprises a feature-length film, a short film, an episode of a show, a recording of a sports event, or a recording of a music event” is further rejected on obviousness grounds as discussed in the rejection of claims 1 wherein Haseltine para 48 states stories comprising ratings similar to Motion Picture Association of America ratings for films and a person of ordinary skill would reasonably infer that the disclosed stories comprise films.
Regarding the non-transitory computer-readable medium claims 11-17 and 19 and the system claim 20, the claims are grouped and rejected with the method claims 1-7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-7 and because the steps of the method are easily converted into elements of computer implemented methods, or by a computerized system, by one of ordinary skill in the art. Regarding claim 19, wherein the “personalized” term is interpreted as providing a personalized narrative as disclosed in Haseltine para 30, 66 and is further rejected on obviousness grounds as discussed in the rejection of claims 1-7.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haseltine; Eric Charles et al. US 20140080109 A1 (hereafter Haseltine) and in further view of GOSLIN; Michael P. et al. US 20180093181 A1 (hereafter Goslin) and in further view of FEDER; David H. et al. US 20190134501 A1 (hereafter Feder) and in further view of Mitchell et al., PG Pub 2018/0374251A1 (hereafter Mitchell).
Regarding claim 8, “wherein the trained classifier comprises at least one of a trained neural network, a trained decision tree, a trained random forest, or a trained support vector machine” whereas Haseltine as discussed in the rejection of claim 7 discloses a trainer, the combination of Haseltine, Goslin, and Feder do not disclose “at least one of a trained neural network, a trained decision tree, a trained random forest, or a trained support vector machine.”
	In an analogous art, Mitchell para 83 - The user body information may be determined from and/or may include the depth information. The depth information may convey range of surfaces of objects in a real-world environment; para 111 teaches the one or more correspondence value may be determined by one or more of a machine learning technique and/or other techniques. Machine learning techniques may include one or more of a convolutional neural network, a decision tree learning technique, a supervised learning technique, an unsupervised learning technique, a semi-supervised learning technique, a reinforcement learning technique, a deep learning technique, and/or other techniques.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Haseltine, Goslin, and Feder’s invention comprising a trainer in relation to providing playback of media content (i.e., story), to a client devices (e.g., virtual reality glasses), that may be modified dynamically during playback based on various actions (e.g., such as the movement of storytelling devices or IoT device comprising element 220, or toy, or magic talisman moving or leaving the physical environment) and enable a client device to change playback a different portion of the media content based on the tracked movement network connected devices by incorporating known elements of Mitchell’s invention to convey range of surfaces of objects in a real-world environment utilizing machine learning techniques and improve the immersive experience to enable a participant to interact with real objects in a game environment.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haseltine; Eric Charles et al. US 20140080109 A1 (hereafter Haseltine), and in further view of GOSLIN; Michael P. et al. US 20180093181 A1 (hereafter Goslin) and in further view of FEDER; David H. et al. US 20190134501 A1 (hereafter Feder) and in further view of Mitchell et al., PG Pub 20180374251A1 (hereafter Mitchell) and in further view of DOGGETT; ERIKA VARIS US 20190197106 A1 (hereafter Doggett).
Regarding claim 18, “wherein determining the first movement comprises: computing a first confidence based on a first buffer of positions associated with the IoT device; determining that the first confidence does not exceed a confidence threshold; adding a new position associated with the IoT device to the first buffer of positions to generate a second buffer of positions; and computing a classification of the first movement based on the second buffer of positions” Haseltine, Goslin, and Feder do not disclose a confidence and confidence threshold as claimed. Mitchell teaches utilizing a confidence factor in relation to machine learning techniques (para 97) but does not reference a confidence threshold.
In an analogous art, Doggett teaches an invention related to interactive communications utilizing a confidence factor in relation to machine learning techniques (para 41-45) and also teaches utilizing a confidence threshold to determine if certain actions should be performed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Haseltine, Goslin, Feder, and Mitchell’s invention comprising a trainer in relation to providing playback of media content (i.e., story), to a client devices (e.g., virtual reality glasses), that may be modified dynamically during playback based on various actions (e.g., such as the movement of storytelling devices or IoT device comprising element 220, or toy, or magic talisman moving or leaving the physical environment) and enable a client device to change playback a different portion of the media content based on the tracked movement network connected devices by incorporating known elements of Doggett invention’s related to interactive communications utilizing a confidence factor in relation to machine learning techniques including utilizing a confidence threshold to determine if certain actions should be performed in order to improve the immersive experience to enable a participant to interact with real objects in a game environment.

Conclusion
Note: please see prior art made of record but not relied upon wherein WANG; JING X. et al. US 20160098998 A1 recognizing stories are related to movie titles for playback.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421